Citation Nr: 0906325	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  06-04 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to 
August 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the Veteran's claims 
of entitlement to service connection for asbestosis and 
coronary artery disease (CAD).  The Veteran submitted his 
notice of disagreement with the denials in July 2005 and 
perfected his appeal in January 2006.  The Board notes that 
the Veteran specifically indicated that he wished only to 
appeal the issue of entitlement to service connection for 
asbestosis.

In August 2008, the Veteran presented sworn testimony during 
a personal hearing in Oakland, California, which was chaired 
by the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the Veteran's claims file.

Following his Travel Board hearing, the Veteran submitted 
additional medical evidence.  The Veteran specifically waived 
agency of original jurisdiction consideration.  See 38 C.F.R. 
§ 20.1304 (2008).


FINDINGS OF FACT

1.  VA concedes that the Veteran was exposed to asbestos 
during his time in active duty service.

2.  The preponderance of the evidence is against a finding 
that the Veteran currently suffers from asbestosis that is 
the result of a disease or injury in service.





CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 
5107 (West 2002); 38 C.F.R. §§ 3.300, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I.  The Merits of the Claim

The Veteran alleges that his shortness of breath is the 
result of exposure to asbestos during his time in the United 
States Navy.  The Veteran has specifically alleged that as 
part of his duties as a boiler man, he was required to scrape 
asbestos off of pipes and equipment aboard the U.S.S. 
BAUSELL, the U.S.S. YUMA and the U.S.S. FORT MARION LSD22, 
which in turn caused his current lung problems.  For the 
reasons that follow, the Board concludes that service 
connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b) (2008).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any regulations in regard to such claims.  VA 
has, however, issued a circular on asbestos-related diseases.  
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988) provides guidelines for considering compensation claims 
based on exposure to asbestos.  The DVB circular was subsumed 
verbatim as § 7.21 of Adjudication Procedure Manual, M21-1, 
Part VI. (This has now been reclassified in a revision to the 
Manual at M21- 1MR, Part IV, Subpart ii, Chapter 2, Section 
C.) See also VAOPGCPREC 4-00 (Apr. 13, 2000).

The adjudication of a claim for service connection for a 
disability resulting from asbestos exposure should include a 
determination as to whether or not: (1) service records 
demonstrate the veteran was exposed to asbestos during 
service; (2) development has been accomplished sufficient to 
determine whether or not the veteran was exposed to asbestos 
either before or after service; and (3) a relationship exists 
between exposure to asbestos and the claimed disease in light 
of the latency and exposure factors.  M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, Subsection (h).

In this regard, the M21-1 MR provides the following non- 
exclusive list of asbestos-related diseases/abnormalities: 
asbestosis, interstitial pulmonary fibrosis, tumors, 
effusions and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, lung cancer, bronchial cancer, cancer 
of the larynx, cancer of the pharynx, cancer of the 
urogenital system (except the prostate), and cancers of the 
gastrointestinal tract. See M21-1 MR, part VI, Subpart ii, 
Chapter 2, Section C, 9 (b).

The M21-1 MR also provides the following non-exclusive list 
of occupations that have higher incidents of asbestos 
exposure: mining, milling, work in shipyards, insulation 
work, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, and manufacture and 
installation of roofing and flooring materials, asbestos 
cement sheet and pipe products, and military equipment. See 
M21-1 MR, part VI, Subpart ii, Chapter 2, Section C, 9 (f).

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the United 
States Court of Appeals for Veterans Claims (Court) found 
that provisions in former paragraph 7.68 (predecessor to 
paragraph 7.21) of VBA Manual M21-1, Part VI, did not create 
a presumption of exposure to asbestos.  Medical-nexus 
evidence is required in claims for asbestos-related disease 
related to alleged asbestos exposure in service.  See 
VAOGCPPREC 04-00.

"Asbestosis is pneumoconiosis due to asbestos particles; 
pneumoconiosis is a disease of the lungs caused by the 
habitual inhalation of irritant mineral or metallic 
particles."  See McGinty v. Brown, 4 Vet. App. 428, 429 
(1993).  M21-1 MR provides that a clinical diagnosis of 
asbestosis requires a history of exposure and radiographic 
evidence of parenchymal lung disease. Symptoms and signs 
include dyspnea on exertion, end-respiratory rales over the 
lower lobes, compensatory emphysema, clubbing of the fingers 
at late stages, and pulmonary function impairment and cor 
pulmonale that can be demonstrated by instrumental methods. 
See M21-1 MR, part VI, Subpart ii, Chapter 2, Section C, 9 
(e).

In this case the record contains conflicting medical 
evidence.  The Veteran's service records show that he served 
in the Navy.  The service treatment records are negative for 
findings of a lung disorder.  See Standard Forms 88 and 89, 
examination reports, February 21, 1956 and August 18, 1959.

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of 
diagnosed asbestosis, service connection may not be granted.  
See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

In support of his claim, the Veteran refers the Board to 
medical evidence from his VA Medical Center (VAMC) treatment 
records.  In November 2004, the veteran underwent a computed 
tomography (CT) scan of the chest.  Multiple small, 
noncalcified nodules were seen on the study and two focal 
areas of pleural calcification were appreciated within the 
right hemithorax, which the examiner noted may have been 
related to asbestos exposure.  Clinical correlation was 
suggested.  See VAMC treatment record, chest CT scan, 
November 1, 2004.

The Board does not find this opinion persuasive.  Whether a 
physician provides a basis for his medical opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).  The examiner failed to provide any reasons 
or bases as to why the Veteran's nodules could be related to 
asbestos exposure.  The Court has also held that medical 
evidence that is speculative, general or inconclusive in 
nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  Based on the totality of the evidence in the 
Veteran's claims file, this vague conclusion is afforded no 
weight.

With respect to the Veteran's contentions that he has 
asbestosis that is related to service, the Board observes 
that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology).  However, the Board finds that the Veteran's 
lay statements in the present case are outweighed by the 
negative service, post-service treatment records and the 
negative VA medical opinion cited below.

The only remaining evidence in support of the Veteran's claim 
are lay statements.  The Board acknowledges that the Veteran 
is competent to give evidence about what he experiences; for 
example, he is competent to discuss his shortness of breath.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is 
not, however, competent to diagnose any medical disorder or 
render an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).  

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The Board finds the remaining VAMC 
treatment records and the May 2007 VA respiratory examination 
report to be the most persuasive.


In January 2005, a VAMC treatment note indicated the 
Veteran's complaints of shortness of breath, but stated that 
other causes must be considered besides asbestosis, including 
congestive heart failure (in patients with significant 
coronary artery disease), anginal equivalent, hypoventilation 
or obesity syndrome.  The examiner stated that the Veteran's 
respiratory condition was not likely asbestosis.  Though the 
Veteran did have pleural thickening which may be due to 
asbestos exposure, there were no parenchymal changes 
consistent with asbestosis.  See VAMC treatment record, 
January 26, 2005.

In March 2005, a subsequent chest CT scan report noted no 
pleural thickening or effusions.  Compared to the November 
2004 chest CT scan, there was no significant interval change 
in the appearance of the scattered, bilateral, noncalcified 
pulmonary nodules.  Otherwise, the CT scan was unremarkable.  
See VAMC treatment record, chest CT scan, March 2, 2005.  
Pulmonary function testing (PFT) performed later in March 
2005, revealed a mild restrictive ventilatory defect, 
possibly related to the Veteran being overweight.  See VAMC 
treatment record, PFT, March 31, 2005.  VAMC PFT was also 
conducted in June 2005.  There was no evidence of an 
obstructive ventilatory defect while there was a mild 
restrictive ventilatory defect.  The examiner commented that 
a mild restrictive ventilatory defect was commonly seen as a 
consequence of obesity.  Compared to the March 2005 PFT 
study, the total lung capacity was slightly decreased.  See 
VAMC treatment record, PFT, June 10, 2005.

The Veteran was afforded a VA respiratory examination in May 
2007.  The examiner noted that the Veteran's claims file had 
been reviewed in conjunction with the examination.  Factors 
for assessing the probative value of a medical opinion 
include the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  The examiner stated that 
while the November 2004 chest CT scan noted findings 
consistent with asbestos exposure, there was no significant 
evidence of asbestos-related lung disease.  Specifically, the 
March 2005 and June 2005 PFTs did not indicate findings 
consistent with asbestosis.  In particular, diffusion 
capacity was considered to be normal or elevated when 
corrected, which was inconsistent with the diagnosis of 
asbestosis.  Furthermore, subsequent imaging of the Veteran's 
chest did not indicate evidence of asbestos-related lung 
disease.  See VA respiratory examination report, May 16, 
2007.

Concurrent with the Veteran's complaints of shortness of 
breath were additional evaluations for coronary artery 
disease, which was at least preliminarily noted in 2001.  At 
that time, the Veteran was found to have diffuse coronary 
artery disease upon cardiac catheterization in 2005.  The 
Veteran was also noted on echocardiogram to have a normal 
ejection fraction and evidence of aortic sclerosis.  The 
examiner concluded there is no current evidence of 
asbestosis-related lung disease by previous testing.  
Further, it was not at least as likely as not that the 
Veteran currently suffers from any condition that is due to 
his asbestos exposure.  The Veteran's shortness of breath 
should be considered most likely caused by or a result of his 
coronary artery disease.  Id.

In August 2008, the Veteran underwent another chest CT scan.  
The lungs showed one nodule in the right lower lobe which was 
prominent.  This increased prominence was considered possibly 
due to the difference in slice thickness.  There was no 
evidence of pleural fluid or thickening.  See VAMC treatment 
record, chest CT scan, August 19, 2008.  There was no 
evidence of asbestosis.

Although the Veteran has established that he currently 
suffers from shortness of breath, the evidence of record does 
not support a finding that the Veteran has been diagnosed 
with asbestosis.  See Degmetich, supra.  The Board is 
appreciative of the Veteran's military service, but, even 
accepting that he was exposed to asbestos in service, there 
must be a resulting disability, as exposure, in and of 
itself, is not compensable under VA's laws.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against the claim for service connection, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  



II.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the Court held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in February 2005 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  The Board 
notes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008, and several portions of the revisions are pertinent 
to the claim at issue.  See 73 Fed. Reg. 23, 353-23, 356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Despite 
this change in the regulation, the February 2005 notice 
letter informed the Veteran that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim and to provide any relevant evidence in his possession.  
See Pelegrini II, at 120-21.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded a VA medical examination in May 2007 
to obtain an opinion as to whether his alleged respiratory 
disability can be directly attributed to service.  Further 
examination or opinion is not needed on the claim because, at 
a minimum, there is no persuasive and competent evidence that 
the claimed condition may be associated with the Veteran's 
military service.  This is discussed in more detail above.

At the hearing before the undersigned, the representative 
argued that the VA examination conducted in May 2007 was 
inadequate because the examiner did not perform a physical 
evaluation of the Veteran.  The examination report explicitly 
states that a physical evaluation was not conducted.  
However, the purpose of the examination was not to obtain 
information as to the Veteran's current pulmonary status, but 
to obtain an opinion, upon review of the file, as to whether 
the Veteran has asbestos-related lung disease.  The file was 
reviewed, and the opinion was provided.  There is no evidence 
that the examiner was not competent and qualified to provide 
an opinion.  Therefore, the Board finds the VA examination 
provided to the Veteran in 2007 was adequate.  The Board also 
rejects the representative's assertion that perhaps more 
testing needs to be conducted.  Considering the CT scans and 
PFTs described above, there is more than sufficient evidence 
to clearly establish that although the Veteran was likely 
exposed to asbestos during service, that exposure has not 
resulted in a current respiratory disability.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER


Entitlement to service connection for asbestosis is denied.




____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


